     Case 1:20-cv-00184-AWI-EPG Document 33 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      VINCENT TURNER,                                    Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                         Plaintiff,
12                                                       ORDER DENYING PLAINTIFF’S
             v.                                          MOTION FOR APPOINTMENT OF
13                                                       COUNSEL
      ANDREW ZEPP, et al.
14                                                       (ECF No. 32)
                         Defendants.
15

16          Plaintiff Vincent Turner is proceeding pro se and in forma pauperis in this civil rights
17   action pursuant to 42 U.S.C. § 1983.
18          On November 12, 2020, Plaintiff filed a motion for appointment of pro bono counsel.
19   (ECF No. 32.) Plaintiff asks for appointment of counsel because he is “really in need of a
20   lawyer.” (Id.) Plaintiff also attaches a copy of a document he describes as his reading scores. (Id.)
21          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

23   (9th Cir. 1998), and the Court cannot require an attorney to represent plaintiff pursuant to 28

24   U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District of Iowa,

25   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

26   the voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113 F.3d at 1525.

27          Without a reasonable method of securing and compensating counsel, the Court will seek

28   volunteer counsel only in the most serious and exceptional cases. In determining whether
                                                      1
     Case 1:20-cv-00184-AWI-EPG Document 33 Filed 11/17/20 Page 2 of 2


 1   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

 2   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 3   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 4           The Court will not order appointment of pro bono counsel at this time. The Court has

 5   reviewed the record in this case, and at this time the Court is unable to make a determination that

 6   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

 7   adequately articulate his claims.

 8           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

 9   pro bono counsel at a later stage of the proceedings.

10           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

11   bono counsel is DENIED without prejudice.

12
     IT IS SO ORDERED.
13

14       Dated:     November 17, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
